DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 and 02/22/2021 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 13 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haba (US 20120025365).
Regarding claim 1, Haba teaches a semiconductor device in fig. 6A, comprising: 
a substrate (164; see par. 109); 
a bond pad (refer to one of the two outer bond pads 152); and 
a crack inhibiting structure (refer to the two middle metallization layers of the interconnection substrate 110) positioned beneath the bonding pad  between the bond pad and the substrate (refer to two middle metallization layers of interconnection substrate 110), wherein the crack-inhibiting substrate (refer to the two middle metallization layers of the interconnection substrate 110) includes (a) a metal layer (refer to the one of the two middle metallization layers of the interconnection substrate 110) and (b) include a barrier member (156) extending at least partially between the substrate and the bond pad, and wherein the bond pad (refer to one of the two outer bond pads 152) are electrically coupled to the substrate via electrical paths that do not include the metal structures (NOTE: the one of the two outer bond pads 152 are electrically connected to the substrate 164 via one of the two outer metallization layers of interconnection substrate instead of the two middle metallization layers).

    PNG
    media_image1.png
    256
    619
    media_image1.png
    Greyscale

Regarding claim 13, Haba teaches a semiconductor device in fig. 6A, comprising: 
a substrate (164; see par. 109); 
an insulating material (114) over the substrate (see par. 60 and fig. 6); 
a bond pad (refer to one of the two outer bond pads 152); and 
a crack inhibiting structure (refer to the two middle metallization layers of the interconnection substrate 110) positioned at least partially in the insulating material (114)  beneath the bonding pad (152), wherein the crack-inhibiting substrate (refer to the two middle metallization layers of the interconnection substrate 110) includes a barrier member (156) extending at least partially between the substrate (164) and the bond pad (152), and wherein the bond pad (refer to one of the two outer bond pads 152) are electrically coupled to the substrate via electrical paths that do not include the metal structures (NOTE: one of the two outer bond pads 152 are electrically connected to the substrate 164 via the two outer metallization layers of interconnection substrate instead of the two middle metallization layers).

    PNG
    media_image1.png
    256
    619
    media_image1.png
    Greyscale
 
Regarding claim 22, Haba teaches a semiconductor device in fig. 6A, comprising: 
a substrate (164; see par. 109); 
an insulating material (114) over the substrate (see par. 60 and fig. 6); 
a plurality of bond pads (152); and 
metal structures (refer to two middle metallization layers of interconnection substrate 110), wherein individual ones of the metal structures (a) are positioned between a corresponding one of the bond pads and the substrate and (b) include a barrier member (156) extending at least partially between the substrate and the corresponding one of the bond pads, and wherein the bond pads (refer to two outer bond pads 152) are electrically coupled to the substrate via electrical paths that do not include the metal structures (NOTE: the two outer bond pads 152 are electrically connected to the substrate 164 via the two outer metallization layers of interconnection substrate instead of the two middle metallization layers).

    PNG
    media_image2.png
    253
    619
    media_image2.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,784,212. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application broadly claims similar of all the features of the US Patent’s semiconductor device such as: substrate; bond pad and a crack-inhibiting structure. The following as claim mapping:
Regarding claim 1 of the pending application, the US Patent teaches a semiconductor device (see the claim 1’s preamble) comprising:

a bond pad (see line 6); and 
a crack-inhibiting structure (see line 9) positioned beneath the bond pad between the bond pad and the substrate, wherein the crack-inhibiting structure includes (a) a metal layer and (b) a barrier member extending at least partially between the metal layer and the bond pad, wherein the bond pad is electrically coupled to the substrate via an electrical path that does not include the crack-inhibiting structure (see lines 11-16).
Regarding claim 2 of the pending application, the US Patents claims all the same features as shown in claim 3.
Regarding claim 3 of the pending application, the US Patents claims all the same features as shown in claim 5.
Regarding claim 4 of the pending application, the US Patents claims all the same features as shown in claim 3.
Claims 5-12 of the pending application are rejected to as being dependent upon a rejected base claim.
Regarding claim 13 of the pending application, the US Patent teaches a semiconductor device (see claim 1’s preamble) comprising:
a substrate (see line 2);
an insulating material over the substrate (see line 4);
a bond pad (see line 6); and 
a crack-inhibiting structure (see line 9) positioned at least partially in the insulating material beneath the bond pad (see lines 5-7), wherein the crack-inhibiting structure includes a barrier member extending 149423757.1-17-Attorney Docket No. 010829-9366.US01 Client Ref. No. 2018-0718.01/USat least partially between the substrate 
Claims 14-21 of the pending application are rejected to as being dependent upon a rejected base claim.
Regarding claim 22 of the pending application, the US Patent teaches a semiconductor device (see claim 1’s preamble) comprising:
a substrate (see line 2); 
an insulating material over the substrate (see line 5); 
a plurality of bond pads (see line 6); and 
metal structures (see line 9-16), wherein individual ones of the metal structures (a) are positioned between a corresponding one of the bond pads and the substrate and (b) include a barrier member extending at least partially between the substrate and the corresponding one of the bond pads, and wherein the bond pads are electrically coupled to the substrate via electrical paths that do not include the metal structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818